Case 4:19-cv-00685-RWS-KPJ Document 46 Filed 09/24/20 Page 1 of 5 PageID #: 273




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

  JESSICA HARRIS, ON BEHALF OF                    §
  HERSELF AND ALL OTHERS                          §
  SIMILARLY SITUATED UNDER 29 U.S.C               §   CIVIL ACTION NO. 4:19-CV-00685-RWS
  216(B);                                         §
                                                  §
                                                  §
                Plaintiff,                        §
                                                  §
  v.                                              §
                                                  §
  CONTINENTAL RESTAURANTS, INC., et               §
  al.,                                            §
                                                  §
                Defendants.                       §

                                              ORDER

        Came on for consideration the report of the United States Magistrate Judge in this action,

 this matter having been referred to the Magistrate Judge pursuant to 28 U.S.C. § 636. On June 19,

 2020, the Magistrate Judge entered proposed findings of fact and recommendations (the “Report”)

 (Docket No. 41) that Defendants’ Motion to Compel Arbitration and to Dismiss or Stay Pending

 Action (Docket No. 14) be granted.

        On July 6, 2020, Plaintiffs filed objections (Docket No. 43), and Defendants filed a

 response (Docket No. 45) on July 14, 2020.

 I.     Background

        Jessica Harris, on behalf of herself and all others similarly situated, filed suit against

 Continental Restaurants, Inc.; Continental Foods, Inc.; Priceless Foods, Inc.; Lubna Foods, Inc.;

 Timeless Staffing Services, LLC; and DenTex Restaurants, LLC for violations of the Fair Labor

 Standard Act, 29 U.S.C. § 201, et seq., as amended. Docket No. 1 at 1. Stacy Holden is an opt-in
Case 4:19-cv-00685-RWS-KPJ Document 46 Filed 09/24/20 Page 2 of 5 PageID #: 274




 plaintiff. Docket No. 8. Harris and Holden were previously employees of Defendants. Docket

 No. 14 at 2. The motion concerns agreements Plaintiffs purportedly signed regarding arbitration

 (the “Harris Agreement” and the “Holden Agreement,” collectively the “Agreements”) and

 whether Defendants have demonstrated that the Agreements are valid and enforceable arbitration

 agreements.

 II.    Analysis

        A party who files timely written objections to a magistrate judge’s report and

 recommendation is entitled to a de novo review of those findings or recommendations to which

 the party specifically objects. 28 U.S.C. § 636(b)(1)(c); FED. R. CIV. P. 72(b)(2)-(3).

        Pursuant to the Federal Arbitration Act, 9 U.S.C. § 1, et seq., written arbitration provisions

 “shall be valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity

 for the revocation of any contract.” 9 U.S.C. § 2. The FAA provides that a party seeking to enforce

 an arbitration provision may petition the court for “an order directing the parties to proceed to

 arbitration in accordance with the terms of the agreement.” 9 U.S.C. § 4.

        In their objections, Plaintiffs reiterate the same arguments made in their motion, providing

 no new evidence, arguments or distinguishing case law as to any of the findings in the Report. The

 Court will nonetheless address each objection.

        A. Evidence in the Record

        Plaintiffs argue that nothing in the record supports a finding that Defendants are parties to

 and bound by the arbitration agreements. Docket No. 43 at 1. The record does, however, include

 evidence to the contrary. As stated in the Report:

        The Harris Agreement, however, specifically states that it covers “all claims and
        disputes that [the employee] may now have or may in the future have against the
        Company and/or against its successors, subsidiaries and affiliates and/or any of its
        agents, officers, directors, shareholders, partners, owners, employees and agents.”



                                             Page 2 of 5
Case 4:19-cv-00685-RWS-KPJ Document 46 Filed 09/24/20 Page 3 of 5 PageID #: 275




        Dkt. 14-2 at 1. It is uncontested that Defendants are all affiliates under common
        ownership and control. See Dkt. 19 at 2–3.

        …

        Like the Harris Agreement, the Holden Agreement specifically states that it covers
        “all claims and disputes that [the employee] may now have or may in the future
        have against the Company and/or against its successors, subsidiaries and affiliates
        and/or any of its agents, officers, directors, shareholders, partners, owners,
        employees and agents.” Dkt. 38-1 at 26. It is uncontested that Defendants are all
        affiliates under common ownership and control. See Dkt. 19 at 2–3.

 Docket No. 41 at 5, 7–8. Plaintiffs contend that the entities named in the Agreements are not the

 same set of entities that constitute the Defendants in this action. Docket No. 43 at 2. But, as

 discussed in the Report, it was uncontested, and it remains uncontested, that Defendants are all

 affiliates under common ownership and control. See Docket No. 19 at 2–3. Plaintiffs make no

 distinguishing argument in their Objections and instead simply argue that Defendants’ statement

 that “all Defendants are affiliates of Continental Foods, Inc.” is “a single-sweeping statement” that

 is “unsupported” and a “barebones assertion.” Docket No. 43. Plaintiffs are wrong. This

 statement comes from the Amended Declaration of Bamidele T. Badiru, an authorized agent of

 Defendants, sworn to have personal knowledge of the facts and made with full authority by

 Defendants. See Docket No. 19. It is, therefore, untrue that there is nothing in the record

 supporting a finding that Defendants are parties to and bound by the arbitration agreements. The

 Court finds that, under the terms of the agreements before the Court, Holden and Harris agreed to

 arbitrate claims and disputes against Defendants.

        B. Agreements Require Cost-Prohibitive Fees

        Plaintiffs again argue that arbitration would be cost-prohibitive and that, therefore, any

 agreement to arbitrate is unenforceable. Docket No. 43 at 3. Plaintiffs contend that the Report

 failed to address the cost-prohibitive nature of the Agreements. Id. at 2. But it did:




                                             Page 3 of 5
Case 4:19-cv-00685-RWS-KPJ Document 46 Filed 09/24/20 Page 4 of 5 PageID #: 276




        This objection is unfounded. Defendants have agreed to cover the costs of the
        arbitrator and the Harris Agreement expressly allows Plaintiffs to “allege any claim,
        obtain any remedy and assert any legal or equitable defense that the party could
        allege, obtain or assert in a Texas state or federal court,” which includes an FLSA
        claim. See Dkt. 22 at 5; Dkt. 14-2 at 2.

 Docket No. 41 at 3–5; see also id. at 7 (discussing issue of affordability with regards to the Holden

 Agreement). And, in their Response, Defendants “expressly agree to cover the arbitrator’s fees.”

 Docket No. 45 at 3 n.2. Plaintiffs’ objection to the arbitration agreements on the issue of cost is,

 as stated in the Report, unfounded.

        C. Holden Accepted the Terms of the Agreement

        Plaintiffs next argue that Defendants failed to demonstrate that Holden accepted the terms

 of her agreement. Docket No. 43 at 3. Specifically, Plaintiffs argue that Defendants “failed to

 carry their burden to show that Plaintiff Holden agreed to (or even saw) the terms of the two-page

 arbitration agreement.” Id. at 4. Plaintiffs do not distinguish or respond to the Report’s finding

 that “Plaintiffs do not argue that Holden did not sign the Holden Agreement or review the

 Arbitration Agreement pages that are references on the signature page,” but “[r]ather, Plaintiffs

 claim that Defendants have not provided the providence and completeness of the Holden

 Agreement.” Docket No. 41 at 6. Nonetheless, Defendants offered testimony that Holden received

 a copy of the agreement and reviewed it before signing the Holden Agreement. Docket No. 38-1

 at 1–2. Moreover, as noted in the Report (see Docket No. 41 at 7), the Court recognizes that each

 of the page-numbered documents appears to have been signed by Holden on June 15, 2018. See

 Docket No. 38-1 at 23, 25, 28–29. The signature page states that the undersigned employee agrees

 to “the terms of the arbitration agreement presented to me,” and there is a checkmark by the

 statement “I agree to the terms of this Agreement.” Id. at 25. Defendants have sufficiently

 demonstrated that Holden accepted the terms of the Holden Agreement, and Plaintiffs have not

 raised any argument disputing that finding.


                                             Page 4 of 5
Case 4:19-cv-00685-RWS-KPJ Document 46 Filed 09/24/20 Page 5 of 5 PageID #: 277




         D. The Harris Agreement Does Not Lack a Material Term

         Plaintiffs finally argue that the Harris Agreement lacks a signature date and that the

 signature date is a material term. Docket No. 43 at 5. Plaintiffs ignore the Report’s thorough

 analysis on this issue and reasoning for finding that the Harris Agreement is enforceable. See

 Docket No. 41 at 3–4. As noted in the Report, “Harris does not deny that the Harris Agreement

 appears to have been signed and dated by a witness on January 28, 2014.” See Docket No. 17 at

 7. Additionally, Harris does not deny signing the Harris Agreement on January 28, 2014.” Docket

 No. 41 at 4. Plaintiffs do not distinguish case law cited in the Report that a contract is invalid only

 if it is “so indefinite as to make it impossible for a court to fix the legal obligations of the parties.”

 Osa v. Neill Invs., LLC, Case No. 02-17-00181-CV, 2018 WL 1755224, at *4 (Tex. App.—Ft.

 Worth Apr. 12, 2018, no pet.) (mem. op.). Here, the Harris Agreement is not so indefinite, and

     .
 Plaintiffs do not present any cogent argument to the contrary.

 III.    Conclusion

         For the foregoing reasons, Plaintiffs’ objections to the Report are OVERRULED.

 Defendants’ Motion to Compel Arbitration and to Dismiss or Stay Pending Action (Docket No.

 14) is GRANTED. It is

         ORDERED that this action is DISMISSED pending resolution of the arbitration

 proceeding. Each party shall bear its own costs.


        So ORDERED and SIGNED this 24th day of September, 2020.




                                                               ____________________________________
                                                               ROBERT W. SCHROEDER III
                                                               UNITED STATES DISTRICT JUDGE




                                               Page 5 of 5
